Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks, pages 7-8, filed March 4, 2021, with respect to claims 1-5 and 8-9 have been fully considered and are persuasive.  The rejection of claims 1-5 and 8-9 has been withdrawn. 



Allowable Subject Matter

Claims 1-5 and 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            







       With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20090225349 to Hirai discloses an information processing apparatus comprising (paragraph 52-53; image processing apparatus 10 (information processing apparatus)):
       a memory (paragraph 53; ROM 102); and
       a processor configured to (paragraph 53; CPU 101):
       when an extension device that extends functions of the information processing apparatus by being connected to the information processing apparatus is connected to the information processing apparatus (paragraph 42, 44, 69, 73-74; terminal 20 (extension device) extends copy function of the image processing apparatus 10 when connected to the image processing apparatus 10), display (i) information representing a basic function provided in the information processing apparatus and (ii) information representing an extended function added by the extension device on one screen together (paragraph 74-76; Fig. 7 shows display on the image processing apparatus 10 which displays both the local copy function (2in1, 4in1..) (basic function) and PC-assisted copy function (extended function) shown with “PC-assisted” that is added by the connection of the PC).





         US Patent Application Publication Pub. No. US 20140075003 to Tanaka discloses when the connection with the extension device is released, display the information representing the extended function so as to indicate that the extended function becomes available when the extension device is connected to the information processing apparatus (paragraph 47-51; Fig. 2a shows the extension device such as camera that is connected to the apparatus 101 (information processing apparatus) and displaying the available extended function of the camera such as “view photos”..; paragraph 80-83, 134-141; Fig. 11 shows display when camera is disconnected which displays “x” mark and darkening of the camera functions so as to indicate the functions that are unavailable now when disconnected and are available upon connection as shown in Fig. 2a; paragraph 144-146; user informed when unconnected device has new function/service which cannot be used until connecting).


       With regards to independent claim 8, see above Statement on Reasons for Allowance for claim 1 since claim 8 discloses limitations similar to claim 1. 

       With regards to independent claim 9, see above Statement on Reasons for Allowance for claim 1 since claim 9 discloses limitations similar to claim 1. 




      In addition to the teachings of the claims 1, 8, and 9 as a whole, the closest prior art of record failed to teach or suggest, 
        “wherein when the extension device is connected to the information processing apparatus, the memory stores combined information that is a combination of: (a) information representing (a1) the basic function provided in the information processing apparatus, and (a2) a processing location of the basic function; and (b) information representing (b1) the extended function added by the extension device, and (b2) a processing location of the extended function, and when the connection with the extension device is released, the processor is configured to delete the information on the processing location of the extended function in the stored combined information”

          Therefore, claims 2-5 and 7 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/25/2021